DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/12/22 have been fully considered and are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent No. 6,618,612 to Acker et al. in view of U. S. Publication No. 2014/0194734 to Birkenbach et al.
Regarding Claims 1 and 7, Acker teaches a location pad, comprising: multiple field-generators, which are configured to generate respective magnetic fields in a region-of-interest of a patient body, for measuring a position of a medical instrument in the region-of-interest (fig. 1, 2, 6 teaches multiple elements 100 and 210 which are magnetic field generators); a frame, which is configured to fix the multiple field-generators at respective positions surrounding the region-of-interest, (fig. 6 element 205 is a frame with multiple generators [elements 210 are attached to frame 205]); and a mounting fixture comprising a mounting pole, which is configured to position the frame above the patient body and thereby support the frame above the patient body without being supported by the patient body  (fig. 6 teaches element 210 attached to frame 205, which is attached to mounting pole element 200 to  position it above the patient body). 
Acker does not expressly teach a horseshoe frame. 
Birkenbach teaches a horse shoe shape frame to localize the skull and the field generators are fixed on the frame (figs. 1 teaches a horseshoe shape frame with field generators element 1 which are fixed to the frame).
It would be obvious to one of ordinary skill in the art at the time of filing to modify Acker with a horseshoe shaped frame as taught by Birkenbach, since such a setup would result in easy localization of the skull.
Regarding Claim 15, Acker teaches that the frame defines a plane, wherein each field-generator of the multiple field-generators is oriented to be parallel with the plane (figs. 6 element 205 can be positioned into any configuration and be in parallel shape).  

Claim 3, 8, and 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent No. 6,618,612 to Acker et al. in view of U. S. Publication No. 2014/0194734 to Birkenbach et al. and further in view of U. S. Publication No. 2004/0147839 to Barrera et al.
Regarding claims 3, 8, and 9, Acker and Birkenbach teaches all of the above claimed limitations but does not expressly teach that one or more led diodes are mounted on the frame. 
Barrera teaches one or more led diodes are mounted on the frame (fig. 4 element 144 teaches led diodes attached to the frame).
It would be obvious to one of ordinary skill in the art at the time of filing to modify Acker and Birkenbach with one or more led diodes that are mounted on the frame, as taught by Barrera, since such a setup would result in easy tracking of the instrument, since the led didoes act as markers and illuminate the surrounding region.

Claim 4, 5, 10, and 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent No. 6,618,612 to Acker et al. in view of U. S. Publication No. 2014/0194734 to Birkenbach et al. and further in view of U. S. Publication No. 20134/0318714 to Yu et al.
Regarding Claims 4, 5, 10, and 11, Acker and Birkenbach teaches all of the above claimed limitations but does not expressly teach that the frame comprises transparent material; wherein the frame comprises transparent material having expansion coefficient higher than 74*10.sup.-6 [1/.degree. K]. 
Yu teaches that the frame comprises transparent material; wherein the frame comprises transparent material having expansion coefficient higher than 74*10.sup.-6 [1/.degree. K] (para 0035 teaches Perspex acrylic material [same as defined in the specification of the instant application], which is transparent and has an expansion coefficient higher than 74*10.sup.-6 [1/.degree. K]).
It would be obvious to one of ordinary skill in the art at the time of filing to modify Acker and Birkenbach with a setup such that that the frame comprises transparent material; wherein the frame comprises transparent material having expansion coefficient higher than 74*10.sup.-6 [1/.degree. K], as taught by Yu, since such a setup would result in easy positioning of the frame, since it’s transparent, and can be easily maneuvered to the correct desired location.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793